Citation Nr: 1302014	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  08-36 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to March 1946.  The Veteran died in March 2000, and the appellant is the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the RO in Seattle, Washington, which determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for cause of the Veteran's death. 

In April 2012, the Board concluded that reopening was warranted for the claim and remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that additional delay is necessary in this case.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The April 2012 remand instructed in part that the RO contact the appellant and request the necessary release to obtain copies of the Veteran's treatment records, in particular the St. Mary's Medical Center in Walla Walla, Washington.  The appellant was contacted.  Her initial submission in May 2012 provided a release form without the necessary addresses.  Following a June 2012 follow up contact, the appellant provided an authorized release form completed except for the facility information, and a separate list of all the facilities at which she believed that relevant records might be found.  The RO took no action following this submission, despite having all necessary documents to obtain the outstanding records.  The Board notes that authorized release forms are only valid for 180 days after signature.  By the time this remand is processed and the claims file returns to the RO, the June 2012 form completed by the appellant will have expired.  The appellant is advised that she must complete a new authorized release form for the St. Mary's Medical Center in Walla Walla, Washington.  Further remand for additional development of the prior remand instructions is required.  See Stegall.

The appellant has indicated that the Sunbridge facility where the Veteran stayed at the time of his death has gone out of business.  Although the April 2012 remand instructed that records from this facility be obtained, the appellant's statements show that to be futile.  The Board considers further development of this unnecessary.  

Additionally, the appellant has made repeated reference to treatment records for the Veteran which she believes are in the possession of VA and the Department of Defense that she wants associated with the claims file.  The RO has associated with the record Walla Walla VA Medical Center treatment records dated from 1996 to 2000 which appear to be complete.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should contact the appellant and request the necessary release to obtain copies of all records of treatment of the Veteran from the St. Mary's Medical Center in Walla Walla, Washington, to include all records associated with surgery in February 1997.  All records obtained should be associated with the claims file.  Any negative search request should be noted in the record and communicated to the appellant.

The appellant is advised that she must complete a new authorized release form in order for VA to obtain the private treatment records.

2.  After conducting any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

